605 F.2d 152
UNITED STATES of America, Plaintiff-Appellee,v.Oscar RIVERO-NUNEZ, Defendant-Appellant.
No. 79-3058.
United States Court of Appeals,Fifth Circuit.
Oct. 11, 1979.

Alan S. Ross, Jeffrey S. Weiner, Miami, Fla., for defendant-appellant.
Jeffrey H. Kay, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before AINSWORTH, GODBOLD and VANCE, Circuit Judges.
PER CURIAM:


1
Appellant Rivero-Nunez seeks to appeal from an order of the district court staying an order of the Magistrate in a F.R.Crim.P. Rule 40(b) matter.  The Magistrate had ordered a hearing on defendant's claim that his presence in the district had been unlawfully secured.


2
A removal order is not an appealable order.  U. S. v. McCray, 458 F.2d 389 (CA9, 1972), Cert. denied, 409 U.S. 865, 93 S.Ct. 158, 34 L.Ed.2d 113; In re Ellsberg, 446 F.2d 954 (CA1, 1971); Galloway v. U. S., 302 F.2d 457 (CA10, 1962); C. Wright, 3 Federal Practice and Procedure § 653 at 11 (1969).  Nor do we perceive that an order of a district judge staying a proposed hearing on a removal order is appealable.


3
We, therefore, deny the motion of the United States to expedite the appeal and order the appeal dismissed.


4
We express no opinion on whether a district court has jurisdiction to reverse or revise a Rule 40(b) order of a Magistrate.  See Bruno v. Hamilton, 521 F.2d 114 (CA8, 1975); United States v. Canada, 440 F.Supp. 22 (N.D.Ill., 1977).


5
The appeal is DISMISSED.